Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 13-BG-1502

                 IN RE LORENZO C. FITZGERALD, JR., RESPONDENT.

                      A Suspended Member of the Bar of the
                      District of Columbia Court of Appeals
                          (Bar Registration No. 390603)

                      On Report and Recommendation of the
                       Board on Professional Responsibility
                                 (BDN-127-09)

(Submitted October 14, 2014                            Decided December 4, 2014)

      Before THOMPSON and BECKWITH, Associate Judges, and NEBEKER, Senior
Judge.


      PER CURIAM:       Having found by clear and convincing evidence that

respondent, Lorenzo C. Fitzgerald, Jr., violated District of Columbia Rules of

Professional Conduct 1.16 (d), 8.1 (a), 8.1 (b), 8.4 (c), and 8.4 (d), the Board on

Professional Responsibility (“the Board”) recommended that respondent be

suspended for the period of one year, and demonstrate fitness prior to

reinstatement. The Board found that respondent failed to deliver a client’s file to

client’s successor counsel, did not respond to Bar Counsel in a timely manner,

falsely asserted to Bar Counsel that he properly delivered client’s file, and falsely
                                          2

asserted to Bar Counsel that he did not receive Bar Counsel’s requests for

information. Neither respondent nor Bar Counsel filed an exception to the Board’s

recommendation.



      Pursuant to District of Columbia Bar Rule XI, § 9 (h)(2), “[I]f no exceptions

are filed to the Board’s report, the Court will enter an order imposing the discipline

recommended by the Board upon the expiration of the time permitted for filing

exceptions.” Accordingly, it is



      ORDERED that Lorenzo C. Fitzgerald, Jr., be suspended from the District of

Columbia Bar for a period of one year.1 For purposes of reinstatement, the period

of respondent’s suspension shall run from the date on which he filed the affidavit

required by District of Columbia Bar Rule XI, § 14 (g).            Respondent must

demonstrate fitness to practice law prior to reinstatement. We direct respondent’s

attention to the responsibilities of disbarred attorneys set forth in District of

Columbia Bar Rule XI, §§ 14 and 16.


                                              So ordered.


      1
          This court suspended respondent from practicing law on March 25, 2014,
after respondent failed to show cause why he should not be suspended pending
final action on the Board’s report. In re Lorenzo C. Fitzgerald, Jr., No. 13-BG-
1502, Order at 1 (D.C. Mar. 25, 2014).